DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 4th, 2022 have been entered. Claims 13-32 remain pending in the application. Applicant' s amendments to the claims have overcome the specification Objections set forth in the Non-Final Office Action mailed February 4th, 2022 and are hereby withdrawn in light of their correction. However, the Drawing Objections, the 112b Rejections and the 103 Rejections are maintained as set forth below and further explained upon in the Response to Arguments section.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the “brake” of claim 22, (2) “in the winding configuration, in response to driving of the spool by the motor in the first direction, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor in a second direction, the strap is unwound from the spool” (and similar “in response” claims) in claims 13, 17, 24, 30 and 31, and (3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 17, 23, 24, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 13, 16, 17, 23, 24, and 30, the limitations:
“in the winding configuration, in response to driving of the spool by the motor, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor, the strap is unwound from the spool” (claim 13)
“while the motor and the spool are disposed in the winding configuration, the motor is configured to drive the spool to rotate in a first direction; and while the motor and the spool are disposed in the unwinding configuration, the motor is configured to drive the spool to rotate in a second direction, the second direction opposite the first direction” (claim 16)
“in the winding configuration, in response to driving of the spool by the motor, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor, the strap is unwound from the spool” (claim 17)
“while the emergency stop plate is disposed in the emergency stop configuration, the driving of the spool by the motor is absent; and while the emergency stop plate is disposed in the emergency lowering configuration, the motor drives the spool to unwind the strap from the spool” (claim 23)
“in response to detection by the upper limit switch that the patient lift system is disposed at the upper limit condition, driving of the spool by the motor becomes absent; and in response to detection by the lower limit switch that the patient lift system is disposed at the lower limit condition, driving of the spool by the motor becomes absent” (claim 24)
“in response to driving of the spool by the motor in the first direction, the strap is wound on the spool; and in response to driving of the spool by the motor in the second direction, the strap is unwound from the spool.” (claim 30)
Are respectively recited. Notably, the limitations at issue above are confusing as to whether applicant is claiming a functional limitation “configured to detect…” or “configured to drive…”, etc; or whether applicant is attempting to claim a method (i.e. a sequence of events that follows a condition) due to the consistent language of (genericall) “in the X configuration/while X/in response to X (a first state)… to facilitate some function Y/to cease some function Y (a second state)”. It is unclear if infringement occurs when an apparatus presents itself that is capable of performing the above functional limitations, but never actively operates those functional limitations in the lifespan of an apparatus (absent the actively phrased conditional/response/while statements); OR whether infringement occurs when an apparatus is provided AND the functional limitations above are explicitly facilitated (the apparatus actually used) (where infringement would otherwise never occur if such functional features are not practiced, despite being capable of the device). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b). However, such additional limitations as those cited above appear to focus on the specific actions onto the system, not the capabilities as they are written. In light of the preamble reciting an apparatus (e.g. “a patient lift system”), the remainder of the limitations (those cited) are construed to be functional limitations, however Examiner respectfully recommends careful amendment to the claims to render the claims definite. It is further respectfully recommended to reflect similar writing as that done for claim 25 which does not appears to specify specific actions pertinent particular conditions of the system (e.g. “…co-operatively configured such that the spool is driven in response to driving of the transmission component by the drive shaft that is being driven by the motor”) where it is understood the spool is driven when the transmission is driven when the motor is likewise being driven.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21, 24-28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurny (U.S. Pub. No. 20100043140) in view of itself and Lahtinen (U.S. Pat. No. 5553335).
Regarding claim 13, Chepurny discloses (FIGS. 1-4) a patient lift system (Abstract) comprising: a housing (about 54) enclosing a frame (74/76; FIG. 2); a spool (92; FIG. 3) mounted within the frame; a strap (64; FIG. 1) extending externally of the housing (as illustrated in FIG. 1) and attached, at a first end, to the spool [0026]; a first carry bar (correspondent to 52 and 62; FIG. 1) attached to the frame and extending externally of the housing (As illustrated in FIG. 1), a motor (82; FIG. 4) that is configured to drive the spool [0024-0026]; and a second carry bar (correspondent to 60 and 62; FIG. 1) attached to the frame and extending externally of the housing (as illustrated in FIG. 1), a power source (102; FIG. 4) to provide power to the motor [0030]; wherein the motor and the spool are co-operatively configurable for disposition in a winding configuration and an unwinding configuration (as illustrated and conveyed through FIGS. 1 and 3; further clarified in [0026]), wherein: in the winding configuration, in response to driving of the spool by the motor, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor, the strap is unwound from the spool. 
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Furthermore, in the ordinary operation of the device, the functional features of the device would manifest (i.e. responding to the driving of the spool in the winding/unwinding configuration, the strap would likewise wind and unwind respectively [0026]; FIGS. 1-4)
However, Chepurny does not explicitly disclose the first carry bar enclosing the motor, and the second carry bar enclosing the power source.
Regardless, Chepurny discloses the claimed invention except for the motor being in the first carry bar, and the power source being located in the second carry bar.  It would have been obvious to one having ordinary skill in the art before the invention was made to have rearranged the location of the batteries and motor to be inside the second carry arm and the first carry arm respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Where the results would have been predictable as Lahtinen teaches in FIGS. 1 and 2 that the battery and motor may be availed to a patient lift device in either of the longitudinal (FIG. 2) or lateral (FIG. 1) configurations/arrangements. Where it is acknowledged advantageously that “the housing can be manufactured of a fairly thin material and thereby made very light” (Col. 3, line 40-Col. 4, line 12). Where further Chepurny states “It will be appreciated that the batteries 102 could be positioned in a different location and still be comprehended by the invention” [0039] and “even those positioned between the plates are accessible through opening 110” [0046] thereby continuing to avail the desired functions of Chepurny.
Regarding claim 14, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 13, wherein the patient lift system is releasably attachable to a ceiling anchor (70; FIG. 1) mounted to a ceiling (as illustrated in FIG. 1).
Regarding claim 15, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 14, further comprising a ceiling anchor connector (66/68; FIG. 1) that is connected to the second end of the strap and configured for releasably attaching the patient lift system to the ceiling anchor (as illustrated in FIG. 1).
Regarding claim 16, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1-4) the patient lift system of claim 14, wherein, while the patient lift system is releasably attached to the ceiling anchor, the motor, the spool, and the strap are co-operatively configured such that: while the motor and the spool are disposed in the winding configuration, the motor is configured to drive the spool to rotate in a first direction; and while the motor and the spool are disposed in the unwinding configuration, the motor is configured to drive the spool to rotate in a second direction, the second direction opposite the first direction. 
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Furthermore, in the ordinary operation of the device, the functional features of the device would manifest (i.e. responding to the driving of the spool in the winding/unwinding configuration, the strap would likewise wind and unwind respectively [0026]; FIGS. 1-4)
Regarding claim 17, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1-4) the patient lift system of claim 13, wherein the motor and the spool are co-operatively configured such that: in the winding configuration, in response to driving of the spool by the motor, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor, the strap is unwound from the spool.
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Furthermore, in the ordinary operation of the device, the functional features of the device would manifest (i.e. responding to the driving of the spool in the winding/unwinding configuration, the strap would likewise wind and unwind respectively [0026]; FIGS. 1-4)
Regarding claim 18, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1 and 2) the patient lift system of claim 13, further comprising a circuit board (100; FIG. 2) enclosed by the housing (as illustrated between FIGS. 1 and 2), wherein control circuitry is mounted to the circuit board and the control circuitry is configured to control the activation of the motor [0028-0030].
Regarding claim 19, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 18, further comprising a raise button (56; FIG. 1) on the housing, wherein actuation of the raise button signals the control circuitry to activate the motor to drive the spool for winding the strap [0019].
Regarding claim 20, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 18, further comprising a lower button (58; FIG. 1) on the housing, wherein actuation of the lower button signals the control circuitry to activate the motor to drive the spool for unwinding the strap [0019].
Regarding claim 21, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 13, further comprising: a first carry bar hook (left 62; FIG. 1) at a distal end of the first carry bar (As illustrated in FIG. 1), a second carry bar hook (right 62; FIG. 1) at a distal end of the second carry bar (as illustrated in FIG. 1); wherein the first carry bar hook and the second carry bar hook are co- operatively configured for attaching a patient support thereon [0019].
Regarding claim 24, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 3) the patient lift system of claim 13, further comprising: an upper limit switch (left 98; FIG. 3) that is configured to detect that the patient lift system is disposed at an upper limit condition [0028]; a lower limit switch (right 98; FIG. 3) that is configured to detect that the patient lift system is disposed at a lower limit condition [0028]; wherein the motor, the spool, the upper limit switch, and the lower limit switch are co-operatively configured such that: in response to detection by the upper limit switch that the patient lift system is disposed at the upper limit condition, driving of the spool by the motor becomes absent [0028]; and in response to detection by the lower limit switch that the patient lift system is disposed at the lower limit condition, driving of the spool by the motor becomes absent [0028].
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Regarding claim 25, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 3) the patient lift system of claim 13, further comprising: a drive shaft (85; FIG. 3) that is configured to be driven by the motor [0024-0026]; a transmission component (drive gear 88/90; FIG. 3) that is interposed between the drive shaft and the spool and is configured to be driven by the drive shaft [0024-0026]; wherein the motor, the drive shaft, the transmission component, and the spool are co-operatively configured such that the spool is driven in response to driving of the transmission component by the drive shaft that is being driven by the motor [0024-0026].
Regarding claim 26, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 3) the patient lift system of claim 25, wherein the transmission component is a gear [0024-0026 “driven gear”, and the spool is a geared spool (teeth about 92 as illustrated in FIG. 3).
Regarding claim 27, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1) the patient lift system of claim 13, wherein the first carry bar and the second carry bar extend from the frame in opposite directions (as illustrated in FIG. 1).
Regarding claim 28, Chepurny in view of Lahtinen discloses (Chepurny: FIGS. 1-4) the patient lift system of claim 13, wherein the spool is disposed centrally relative to the patient lift system (as illustrated and conveyed through FIGS. 1-4).
Regarding claim 30, Chepurny discloses (FIGS. 1-4) a patient lift system (Abstract), comprising: a frame (74/76; FIG. 2); a spool (92; FIG. 3) rotatably mounted within the frame; a housing (about 54) that encloses the frame; a strap (64; FIG. 1) that is attached, at a first end, to the spool [0026], and that extends externally of the housing (as illustrated in FIG. 1); a first carry bar (correspondent to 52 and 62; FIG. 1) attached to the frame and extending externally of the housing (As illustrated in FIG. 1), a motor (82; FIG. 4) that is configured to drive the spool in a first direction and in a second direction that is opposite the first direction [0024-0026]; and a second carry bar (correspondent to 60 and 62; FIG. 1) attached to the frame and extending externally of the housing (as illustrated in FIG. 1), a power source (102; FIG. 4) to provide power to the motor [0030]; wherein the motor and the spool are co-operatively configured such that: in response to driving of the spool by the motor in the first direction, the strap is wound on the spool; and in response to driving of the spool by the motor in the second direction, the strap is unwound from the spool (as illustrated and conveyed through FIGS. 1 and 3; further clarified in [0024-0026]).
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Furthermore, in the ordinary operation of the device, the functional features of the device would manifest (i.e. responding to the driving of the spool in the winding/unwinding configuration, the strap would likewise wind and unwind respectively [0026]; FIGS. 1-4)
However, Chepurny does not explicitly disclose the first carry bar enclosing the motor, and the second carry bar enclosing the power source.
Regardless, Chepurny discloses the claimed invention except for the motor being in the first carry bar, and the power source being located in the second carry bar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the location of the batteries and motor to be inside the second carry arm and the first carry arm respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Where the results would have been predictable as Lahtinen teaches in FIGS. 1 and 2 that the battery and motor may be availed to a patient lift device in either of the longitudinal (FIG. 2) or lateral (FIG. 1) configurations/arrangements. Where it is acknowledged advantageously that “the housing can be manufactured of a fairly thin material and thereby made very light” (Col. 3, line 40-Col. 4, line 12). Where further Chepurny states “It will be appreciated that the batteries 102 could be positioned in a different location and still be comprehended by the invention” [0039] and “even those positioned between the plates are accessible through opening 110” [0046] thereby continuing to avail the desired functions of Chepurny.
Regarding claim 31, Chepurny discloses (FIGS. 1-4) a method of manufacturing a patient lift system (abstract), the method comprising: enclosing a frame (74/76; FIG. 2) in a housing (about 54); mounting a spool (92; FIG. 2) within the frame (As illustrated in FIG. 1); attaching a strap (64; FIG. 1), at a first end, to the spool (as conveyed through FIGS. 1-4 and clarified in [0026]); attaching a first carry bar (correspondent to 52 and 62; FIG. 1) to the frame that extends external to the housing (as illustrated in FIG. 1); installing, a motor (82; FIG. 4); attaching a second carry bar (correspondent to 60 and 62; FIG. 1) to the frame; installing, a power source (102; FIG. 4) to provide power to the motor [0030]; wherein the motor and the spool are co-operatively configurable for disposition in a winding configuration and an unwinding configuration (as illustrated and conveyed through FIGS. 1 and 3; further clarified in [0026]), wherein: in the winding configuration, in response to driving of the spool by the motor in a first direction, the strap is wound on the spool; and in the unwinding configuration, in response to driving of the spool by the motor in a second direction, the strap is unwound from the spool. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). This consideration is to be understood as applicable to both claim 31 and 32 for the sake of consistency.
However, Chepurny does not explicitly disclose the first carry bar enclosing the motor, and the second carry bar enclosing the power source.
Regardless, Chepurny discloses the claimed invention except for the motor being in the first carry bar, and the power source being located in the second carry bar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the location of the batteries and motor to be inside the second carry arm and the first carry arm respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Where the results would have been predictable as Lahtinen teaches in FIGS. 1 and 2 that the battery and motor may be availed to a patient lift device in either of the longitudinal (FIG. 2) or lateral (FIG. 1) configurations/arrangements. Where it is acknowledged advantageously that “the housing can be manufactured of a fairly thin material and thereby made very light” (Col. 3, line 40-Col. 4, line 12). Where further Chepurny states “It will be appreciated that the batteries 102 could be positioned in a different location and still be comprehended by the invention” [0039] and “even those positioned between the plates are accessible through opening 110” [0046] thereby continuing to avail the desired functions of Chepurny.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurny in view of Lahtinen in further view of Chepurny et al. (U.S. Pub. No. 20120018689); hereafter “Chepurny Secondary”. Any reference to solely ‘Chepurny’ hereafter will be understood to be directed to U.S. Pub. No. 20100043140.
Regarding claim 22, Chepurny in view of Lahtinen discloses the patient lift system of claim 13.
However, Chepurny does not explicitly disclose wherein the motor has a brake that is configured to prevent back driving of the motor.
Regardless, Chepurny Secondary teaches (FIGS. 1 and 6) a patient lift device (FIG. 1) wherein the motor [0051-0053 “motor”] has a brake (60; FIG. 6) that is configured to prevent back driving of the motor ([0051-0053], with [0054] clarifying for a manual embodiment that in the absence of the brake, there would be backdrive otherwise).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the brake of Chepurny Secondary (60; FIGS. 6; [0051-0054]) into the motor of Chepurny (82; FIG. 2). Where the results would have been predictable as Chepurny and Chepurny Secondary are both concerned with motor driven patient lift devices. Where further Chepurny Secondary establishes in [0051-0054] that presence of the brake eminently prevents back driving identically as applicant’s invention that would otherwise reduce wear on the motor and promote longevity of the apparatus of Chepurny.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurny in view of Lahtinen in further view of Lutz et al. (Canadian Pub. No. 2864970); hereafter “Lutz”.
Regarding claim 23, Chepurny in view of Lahtinen discloses the patient lift system of claim 13.
However, Chepurny does not explicitly disclose further comprising an emergency stop plate that is disposable in an emergency stop configuration and an emergency lowering configuration, wherein the motor, the spool, and the emergency stop plate are co-operatively configured such that: while the emergency stop plate is disposed in the emergency stop configuration, the driving of the spool by the motor is absent; and while the emergency stop plate is disposed in the emergency lowering configuration, the motor drives the spool to unwind the strap from the spool.
Regardless, Lutz teaches (FIGS. 1-4) an emergency stop plate (15/24/21 as illustrated in FIGS. 14, clarified on page 7, lines 1-4) that is disposable in an emergency stop configuration and an emergency lowering configuration (page 4, lines 1-7, wherein the motor, the spool, and the emergency stop plate are co-operatively configured such that: while the emergency stop plate is disposed in the emergency stop configuration, the driving of the spool by the motor is absent (page 7, lines 1-14); and while the emergency stop plate is disposed in the emergency lowering configuration, the motor drives the spool to unwind the strap from the spool (as stated on page 9, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the emergency stop plate and configurations thereof of Lutz (FIGS. 1-4; page 4, lines 1-7; page 7, lines 1-14; and page 9, lines 1-6). Where the results would have been predictable as both Chepurny and Lutz are concerned with patient lift devices that are driven by motor. Where Lutz acknowledges “A further important advantage is furthermore that because of the arrangement of the unrolling prevention device between the output shaft and winding coil, the electric motor itself can also be exchanged under load on the lifting mechanism. Equally, an emergency lowering can be carried out by a direct emergency actuation of the output shaft if the drive fails.” (page 4, lines 1-7) and “Thus, an emergency lowering can take place if the gear motor 3 fails by manual rotation of the output shaft 6 with the aid of this rotary handle. Because of the mode of construction shown of the lifting device 1, a modular system can advantageously be realised, in that the output shaft 6 can be equipped with the most varied gear motors” (page 9, lines 1-6); wherein similar advantages would be realized by the inclusion of a stop plate and configurations therein as Lutz provides.
Claims 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurny in view of Lahtinen in further view of Keane et al. (U.S. Pub. No. 20040217078); hereafter “Keane”.
Regarding claim 29, Chepurny in view of Lahtinen discloses the patient lift system of claim 13.
However, Chepurny does not explicitly disclose wherein a center of gravity of the patient lift system is disposed centrally of the patient lift system
Regardless, Chepurny in view of Lahtinen discloses the claimed invention except for disposing a center of gravity of the patient lift centrally of the patient lift system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted and rearranged the components of Chepurny in view of Lahtinen to thereby dispose a center of gravity of the patient lift centrally of the patient lift system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Where the results would have been predictable as Keane provides (FIGS. 1) a patient lift device (as illustrated in FIG. 1) wherein a center of gravity of the patient lift system is disposed centrally of the patient lift system and acknowledges in paragraph [0069] “it is desirable to position the load-carrying support 4, i.e. the spreader bars 7, in relation to the raising and lowering mechanism (i.e. the housing 11 and its contents), the drive input (i.e. sprocket wheel 18 and drive chain 3), and the attachment element 6, in such a relationship that the overall centre of gravity of the device aligns with the attachment element 6 when the spreader bars are in the operating position and aligned with a vertical plane”. Where there is a further lack of criticality to applicant’s claimed features as it is only mentioned in applicant’s specification that there is balance about a central point (0023). While it is considered by examiner that orienting the center of gravity near the center of the patient lift would reduce the pitch of the slingbar, and thus reduce the strain on such components on one side or another, promoting greater longevity of the apparatus of Chepurny.
Regarding claim 32, Chepurny in view of Lahtinen discloses the method of claim 31.
However, Chepurny does not explicitly disclose further comprising adjusting a disposition of the power source and a disposition of the motor relative to the patient lift system to achieve a center of gravity centrally of the patient lift system.
Regardless, Chepurny in view of Lahtinen discloses the claimed invention except for disposing a center of gravity of the patient lift centrally of the patient lift system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted and rearranged the components of Chepurny in view of Lahtinen to thereby dispose a center of gravity of the patient lift centrally of the patient lift system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Where the results would have been predictable as Keane provides (FIGS. 1) a patient lift device (as illustrated in FIG. 1) wherein a center of gravity of the patient lift system is disposed centrally of the patient lift system and acknowledges in paragraph [0069] “it is desirable to position the load-carrying support 4, i.e. the spreader bars 7, in relation to the raising and lowering mechanism (i.e. the housing 11 and its contents), the drive input (i.e. sprocket wheel 18 and drive chain 3), and the attachment element 6, in such a relationship that the overall centre of gravity of the device aligns with the attachment element 6 when the spreader bars are in the operating position and aligned with a vertical plane”. Where there is a further lack of criticality to applicant’s claimed features as it is only mentioned in applicant’s specification that there is balance about a central point (0023). While it is considered by examiner that orienting the center of gravity near the center of the patient lift would reduce the pitch of the slingbar, and thus reduce the strain on such components on one side or another, promoting greater longevity of the apparatus of Chepurny.
Response to Arguments
Applicant’s arguments, see Remarks (page 10), filed May 4th, 2022, with respect to Specification have been fully considered and are persuasive.  The Specification of February 4th, 2022 has been withdrawn. 
Applicant's arguments filed M have been fully considered but they are not persuasive.
With regard to applicant’s arguments (Remarks: page 9-10) directed towards Drawings is not persuasive. Particularly, applicant argues that applicant does not need to furnish drawings of the claimed subject matter, because of MPEP section 608.02 that the applicant shall furnish a drawing where necessary for the understanding of the subject matter to patented.
Notably however, the entirety of claim 22 is the motor has ‘a brake’ that is in some way ‘configured to prevent the back driving of the motor’. However, 608.02(d) recites “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” and “When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself”. Because applicant is solely claiming in claim 22 the improvement of a brake for the motor and one configured to prevent back driving of the motor, the brake must be exhibited in such configuration. With consideration to the ‘in response’ limitation, again Examiner directs attention to MPEP 608.02(d), wherein the drawings must show every feature of the invention specified in the claims. Applicant does not even illustrate once that the apparatus is in operable motion, despite even having method claims provided. Such methods or pseudo-methods should potentially avail a flow chart or similar to appropriately apprise a person of ordinary skill in the art.
Therefore, the drawing objections are respectfully maintained for reasons of record and for those reasons immediately prior.
With regard to applicant’s arguments (Remarks: 10-12) regarding 112b Rejections, Examiner respectfully disagrees with applicant concerning the matters of clarity. Applicant merely reciting the claimed limitation again does not address the uncertainty that the claim as set forth is unclear whether the limitation is directed towards a device capable of this feature, or whether the device must actively facilitate such feature for those reasons set forth in MPEP 2173.05(p) (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).”). Where it is not clear what a ‘winding configuration’ necessarily entails, the claim itself does not elucidate whether this is facilitated by the user, or a state of the system. A person of ordinary skill in the art would not be appropriately apprised of the scope of applicant’s claim as applicant does not further elaborate upon what ‘a winding configuration’ or ‘an unwinding configuration’ or ‘an emergency stop configuration’ is in the specification. The nearest corresponding disclosure is “In operation, to accomplish an emergency stop, a user presses downwards on the emergency stop plate 112” (paragraph 0032); which would mean that an ‘emergency stop configuration’ is achieved, by the intended use of the stop plate? Similar concerns arise as to whether the limitation is directed toward expressly pressing raise or lower buttons (as intended use) to facilitate such functions, because applicant does not disclose or explain what such configurations concern.
Applicant further indicates that claim 17 was cancelled, however, claim 17 still remains in the list of claims as ‘previously presented’
Therefore, examiner is respectfully not persuaded and applicant should appropriately amend the claims such that distinguishment is established where the question of whether it is a function of the system, or an action and/or intended use toward (or of) the system. Therefore the 112b Rejections are maintained for reasons of record and those noted above.
With regard to applicants arguments (Remarks: pages 12-14) regarding 103 rejections, applicant alleges neither D1 nor D2 avail motivation for the rearrangement of parts. However, Examiner respectfully points out that Lahtinen acknowledges advantageously that “the housing can be manufactured of a fairly thin material and thereby made very light” (Col. 3, line 40-Col. 4, line 12) particularly toward the second embodiment of FIG. 2. The distribution of entities (like the motor and power being within a parallel arrangement) in Lahtinen determine the capability for the housing to be manufactured of a fairly thin material and thereby made very light, not just the arrangement of the belt reels as applicant claims. Therefore, similar considerations of making the motor and the power parallel and within the same would avail the same benefit of permitting manufacture of a housing of fairly thing material and made lighter. Where Lahtinen even goes so far as to demonstrate the first arrangement of parts (FIG. 1) of Chepurny (FIG. 4) as being spaced laterally from one another, and providing the dubbed ‘advantageous embodiment’ (Lahtinen: col. 3, line 40) with parts arranged longitudinally (as illustrated in FIG. 2).
Therefore, Examiner is respectfully not persuaded that Chapurny and Lahtinen do not anticipate or make obvious the claimed features of applicants invention. Therefore, the 103 Rejections of claims 13-32 are maintained for reasons of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/17/2022